July 24, 2006


Mr. Robert M. Greenberg
Legal Services
524 E. Lamar Blvd., Suite 101
Arlington, TX 76011

Mr.  Andrew  D. Graham
Jackson Walker, L.L.P.
901 Main Street, Suite 6000
Dallas, TX 75202

RE:   Case Number:  06-0565
      Court of Appeals Number:  05-06-00624-CV
      Trial Court Number:  04-05208-I

Style:      IN RE  PAH CO. AND PETER A. HALMOS

Dear Counsel:

      Today the Supreme Court of  Texas  granted  in  part  the  motion  for
temporary relief and issued a stay order in the  above-referenced  case.   A
copy of this Court's order is enclosed.
                       Sincerely,
                       [pic]


                       Andrew Weber, Clerk


                       by Gena Pelham, Deputy Clerk

|cc:|Ms. Lisa Matz              |
|   |Mr. Jim Hamlin             |
|   |The Honorable Lorraine A.  |
|   |Raggio                     |